Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

Claims 1-4, 8-11, 15-18 are rejected under 35 USC 102(a)(1) as being anticipated by Husak et al.

As to claim 1, Husak teaches a safety device comprising thermal imager configured to detect IR light, one or more directional antenna, and one or more processor programmed or configured to: receive one or more messages from a device, wherein when receiving the one or more messages, the at least one processor is programmed or configured to receive messages via antenna and determine RF signal parameters associated with the messages (the reader 1704 sequentially interrogates each of the tags 1708.1-1708.2 two or more times via the RF transmitter 1710 while the tag is in the reader's field of view 17 40. The receiver 1712 associated with the reader 1704 receives RF signals from the tags 1708.1-1708.2 in response to the interrogations. The power measure unit 1714 associated with the reader 1704 measures the power corresponding to the received RF signals for each interrogation. For example, the power measure unit 1714 may comprise a receive signal strength indicator (RSSI) or any other suitable power measuring device. The mid-level processor 1702 compares the received power levels corresponding to the respective interrogations to infer relative signal strength. Other techniques of inferring signal strength include changing the transmit power of the RF transmitter 171 O or the sensitivity of the 

As to claim 2, Husak teaches the device of claim 1, wherein, when receiving one or more messages from the device. the at least one processor is programmed or configured to: receive, via at least one directional antenna, the first message and the second message, and wherein the at least one processor is further programmed or configured to: determine the first power level at which the first message was received based on data associated with the first message, and determine the second power level at which the second message was received based on data 

As to claim 3, Husak teaches the device of claim 1, wherein. when the indication of alignment with the device that transmitted the first message and the second message based on the first message and the second message, the at least one processor is programmed or configured to: determine the indication of alignment with the device that transmitted the first message and the second message based on one or more of: the first power level at which the first message was received, the power level at which the first message was transmitted by the device, the second power level at which the second message was received, and the power level at which the second message was transmitted by the device (para [0278]).
 
As to claim 4, Husak teaches the device of claim 1, wherein, when determining the indication of alignment with the device that transmitted the first message and the second message based on the first message and the second message, the at least one processor is programmed or configured to: multiply the first power level at which the first message was received by a first 

As to claim 8, Husak teaches a computer program product comprising at least one non-transitory computer-readable medium comprising one or more instructions that, when executed 

As to claim 9, Husak teaches the computer program product of claim 8, wherein the one or more instructions that cause the at least one processor to receive the one or more messages from the device cause the at least one processor to: receive, via at least one directional antenna, the first message and the second message, and wherein the at least one processor is further programmed or configured to: determine the first power level at which the first message was received based on data associated with the first message, and determine the second power level at which the second message was received based on data associated with the second message (para [0075]. [0202]). 

As to claim 10, Husak teaches the computer program product of claim 8, wherein the one or more instructions that cause the at least one processor to determine the indication of alignment 

As to claim 11, Husak teaches the computer program product of claim 8, wherein the one or more instructions that cause the at least one processor to determine the indication of alignment with the device that transmitted the first message and the second message based on the first message and the second message cause the at least one processor to: multiply the first power level at which the first message was received by a first scaling factor to generate a first alignment value, the first scaling factor corresponding to the power level at which the first message was transmitted by the device (para [0348], (0352]); multiply the second power level at which the second message was received by a first scaling factor to generate a second alignment value, the second scaling factor corresponding to the power level at which the second message was transmitted by the device (para (0348], (0352]); and determine the indication of alignment with the device that transmitted the first message and the second message based on the first alignment value and the second alignment value (para (0278]). 

As to claim 15, Husak teaches a computer-implemented method, comprising: receiving, with at least one processor, one or more messages from a device, wherein receiving the one or 

As to claim 16, Husak teaches the computer-implemented method of claim 15, wherein receiving the one or more messages from the device comprises: receiving, via at least one directional antenna, the first message and the second message, and the method further comprising: determining the first power level at which the first message was received based on data associated with the first message, and determining the second power level at which the second message was received based on data associated with the second message (para [0075]. (0202]).

As to claim 17, Husak teaches the computer-implemented method of claim 15, wherein determining the indication of alignment toward the device that transmitted the first message and the second message based on the first message and the second message comprises: determining the indication of alignment toward the device that transmitted the first message and the second 

As to claim 18, Husak teaches the computer-implemented method claim 15, wherein determining the indication of alignment toward the device that transmitted the first message and the second message based on the first message and the second message comprises: multiplying the first power level at which the first message was received by a first scaling factor to generate a first alignment value, the first scaling factor corresponding to the power level at which the first message was transmitted by the device (para (0348], (0352]); multiplying the second power level at which the second message was received by a first scaling factor to generate a second alignment value, the second scaling factor corresponding to the power level at which the second message was transmitted by the device (para (0348]. (0352]); and determining a direction toward the device based on the first heading value and the second heading value (para (0278]).

Claim Rejections - 35 USC § 103

Claims 5-7, 12-14, 19-20 are rejected under 35 USC 103(a)  as being obvious over Husak in view of US 2015/0153175 A1 to FEDEX CORPORATE SERVICES, INC. (hereinafter 'FedEx'). 



As to claim 6, the device of claim 5 is discussed above. Further, Husak teaches such a device wherein the power level at which the second message was transmitted by the device is different from the first power level at which the first message was transmitted by the device 
(para (0278]). 

As to claim 7, Husak teaches the device of claim 1, wherein the at least one processor is further programmed or configured to: determine that the power level at which the third message was transmitted by the device corresponds to the power level at which the first message was transmitted by the device or the power level at which the second message was transmitted by the device, and determine that the third message is a duplicate message that corresponds to the first message or the second message, wherein, when the indication of alignment with the device that transmitted the first message and the second message based on the first message and the second message, the at least one processor is programmed or configured to: forego determining the indication of alignment with the device that transmitted the first message and the second message based on the third message ("As described above, the tag data processing component 452 (see FIG. 4a) includes the scan data receive and smoothing sub-component, which is operative to perform scan data smoothing by eliminating redundant interrogation information from a data stream provided by one or more readers. In the presently disclosed embodiment, the scan data smoothing is performed by discarding otherwise-identical tag data (e.g., the same tag(s), or the same sensor data as that collected during the most recent interrogation of that tag(s)) over a 

As to claim 12, Husak teaches the computer program product of claim 8, but fails to explicitly teach such a computer program product wherein the one or more instructions further cause the at least one processor to: determine that a third message was not received; and wherein, when determining the indication of alignment with the device that transmitted the first message and the second message based on the first message and the second message, the at least one processor is further programmed or configured to: determine the indication of alignment with the device that transmitted the first message and the second message based on determining that the third message was not received. However, FedEx teaches such a computer program product wherein the one or more instructions further cause the at least one processor to: determine that a third message was not received (para (0423]); and wherein, when determining the indication of 

As to claim 13, the computer program product of claim 12 is discussed above. Further, Husak teaches such a computer program product wherein the power level at which the second message was transmitted by the device is different from the first power level at which the first message was transmitted by the device (para (02781). 

As to claim 14, Husak teaches the computer program product of claim 8, wherein the one or more instructions further cause the at least one processor to: determine that the power level at which the third message was transmitted by the device corresponds to the power level at which the first message was transmitted by the device or the power level at which the second message was transmitted by the device, and determine that the third message is a duplicate message that corresponds to the first message or the second message, wherein, when determining the indication of alignment with the device that transmitted the first message and the second message 

As to claim 19, Husak teaches the computer-implemented method of claim 15, but fails to explicitly teach such a computer-implemented method further comprising: determining that a third message was not received; and wherein determining the indication of alignment toward the device that transmitted the first message and the second message based on the first message and the second message comprises: determining the indication of the heading toward the device based on determining that the third message was not received. However, FedEx teaches such a computer-implemented method further comprising: determining that a third message was not 

As to claim 20, the computer-implemented method of claim 19 is discussed above. Further, Husak teaches such a computer-implemented method wherein the power level at which the second message was transmitted by the device is different from the first power level at which the first message was transmitted by the device (para (0278]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the 

/Bo Fan/
Examiner, Art Unit 3646